NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 39, 2, 3, 6-9, 12-15 are allowable. The restriction requirement between group 1 (original claims 1-16) and group 2 (original claims 17-38), as set forth in the Office action mailed on 04/17/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 04/17/2019 is withdrawn.  Claims 17-38, directed to a centrifugal separator is no longer withdrawn from consideration because the claims as amended below requires all the allowable limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with attorney Joel E Bair on 02/10/2021.
The application has been amended as follows: 

Claims 17, 18, & 30 are amended to:

17. (Withdrawn) 	A centrifugal separator for removing particles from a bypass fluid stream in a fluid conduit that bypasses a combustion section of a turbine engine, comprising: 
a body having a wall defining a through passage, with a separator inlet configured to receive the bypass fluid stream and a separator outlet configured to couple with a turbine section of the turbine engine to form a reduced-particle stream that is provided to the interior of at least one stationary vane in the turbine section for cooling; 
an angular velocity increaser located within the through passage downstream of the separator inlet and configured to increase the angular velocity of [[a]] the bypass fluid stream entering the separator inlet as the bypass fluid stream passes through the through passage; 
a particle outlet configured to receive a concentrated-particle stream containing particles urged toward the wall and to direct the concentrated-particle stream to a conduit within and isolated from the interior of the at least one stationary vane, the conduit being in fluid communication with an exterior of the at least one stationary vane to cool the exterior; 
an angular velocity decreaser located within the through passage, downstream of the angular velocity increaser and upstream of the separator outlet, and configured to decrease the angular velocity of [[a]] the reduced-particle stream prior to passing through the separator outlet; and 
a bend provided in the body between the angular velocity increaser and the angular velocity decreaser.

18. (Withdrawn) 	The centrifugal separator of claim 17, wherein the angular velocity increaser and the angular velocity decreaser respectively increase and decrease the angular velocity of the bypass fluid stream by substantially opposite amounts.

30. (Withdrawn)	The centrifugal separator of claim 17, wherein:  Appl. No.15/314,536Examiner: Colin J. Paulauskas Filed:November 29, 2016Group Art Unit: 4125 Page 5 of 9 
the angular velocity increaser comprises a first set of vanes located within the through passage and oriented relative to the bypass fluid stream to increase the angular velocity of the fluid stream as the bypass fluid stream passes through the first set of vanes; 
the angular velocity decreaser comprises a second set of vanes located within the through passage and oriented relative to the bypass fluid stream to decrease the angular velocity of the reduced-particle stream as the reduced-particle stream passes through the second set of vanes; 
the particle outlet is defined by a passage extending along an inner periphery of the wall, with the passage defining an opening; and the opening is upstream of the second set of vanes.

Reasons for Allowance
Claims 2, 3, 6-9, 12-16, 17-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 39, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a turbine engine comprising: at least one particle separator comprising a particle outlet receiving a concentrated-particle stream comprising the separated particles; and at least one stationary vane located within the turbine section, wherein the at least one stationary vane includes a root and a tip at least partially defining an interior and a conduit passing through the interior of the at least one stationary vane from the tip to the root and isolated from the interior, wherein the conduit is in fluid communication with the particle outlet for receiving the concentrated-particle stream from the at least one particle separator.
Regarding independent claim 17, the closest prior art fails to teach or make obvious in combination with other claimed limitations a centrifugal separator for removing particles from a bypass fluid stream in a fluid conduit that bypasses a combustion section of a turbine engine, comprising: a separator outlet configured to couple with a turbine section of the turbine engine to form a reduced-particle stream that is provided to the interior of at least one stationary vane in the turbine section for cooling, and a particle outlet configured to receive a concentrated-particle stream containing particles urged toward the wall and to direct the concentrated particle stream to a conduit within and isolated from the interior of the at least one stationary vane, in fluid communication with an exterior of the at least one stationary vane to cool the exterior.
Closest prior art includes Davis US 5,488,825 (previously cited), which teaches a turbine engine with at least one stationary vane having a root and tip defining an interior, with a conduit within and isolated from the interior of the vane that receives a portion of cooling air bled from a Dervaux US 7,819,628, Tomita US 6,077,034 & US 6,099,244, Ai US 6,217,279 & Orlando US 7,007,488, each teaching a stationary vane having isolated conduits extending through a vane interior.  However, the prior art is silent on the conduit being fluidly communicative with a particle outlet of at least one particle separator, for receiving a concentrated-particle stream from the at least one particle separator.  Particle separators for turbine engines are known in the art, as taught in Sedillo US 8,454,716 (previously cited) & Beeck US 6,308,511, for removing particles from a cooling air flow prior to delivering the cooling air flow to sections of the turbine engine requiring cooling.  However, it would not have been obvious to one of ordinary skill in the art to fluidly connect a concentrated-particle stream (i.e. the portion of flow containing the separated particles) to a conduit that is within and is isolated from the at least one stationary vane interior (Sedillo teaches providing cleaned cooling air to the turbine while removing the concentrated-particle stream, and does not suggest returning the concentrated particle stream back to the engine; Beeck teaches sending particle streams from a separator to other areas of the turbine engine, but not into a conduit within and isolated from an interior of a vane). 
Other particle separator arrangements for turbine vanes/blades include Beeck US 8,176,720 (previously cited), Hall US 4,820,123, & Roeloffs US 6,413,044
Claims 2-3, 6-9, 12-16, 18-38 are allowable for the same reasons as claims 39 & 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ALAIN CHAU/Primary Examiner, Art Unit 3741